                    IN THE DISTRICT COURT OF THE UNITED STATES

                          FOR THE DISTRICT OF SOUTH CAROLINA

                                    GREENVILLE DIVISION


Jeanne Lollis,                             )
                                           )      Civil Action No. 6:19-1389-JMC
                 Plaintiff,                )
                                           )                 ORDER
          vs.                              )
                                           )
Andrew M. Saul,                            )
Commissioner of Social Security,           )
                                           )
                              Defendant.   )
                                           )
                The defendant, Andrew M. Saul, Commissioner of Social Security, by his
attorney, Lance Crick, Acting United States Attorney for the District of South Carolina, has
moved this Court, pursuant to 42 U.S.C. § 405(g), to enter a judgment with an order of
reversal with remand of the cause to the Commissioner for further administrative
proceedings. Specifically, on remand, the Administrative Law Judge will obtain additional
evidence from a vocational expert and further consider the plaintiff’s ability to make an
adjustment to other work. The plaintiff, through her attorney, Paul T. McChesney, consents
to remand.
                Pursuant to the power of this Court to enter a judgment affirming, modifying,
or reversing the Commissioner's decision with remand in Social Security actions under
sentence four of 42 U.S.C. § 405(g), and in light of the Commissioner's request for remand
of this action for further proceedings, this Court hereby REVERSES the Commissioner's
decision under sentence four of 42 U.S.C. § 405(g) with a REMAND of the cause to the
Commissioner for further administrative proceedings. See Shalala v. Schaefer, 509 U.S.
292 (1993). Upon consideration of the defendant's unopposed motion to remand, it is
hereby
             ORDERED that the defendant’s motion (doc. 17) is granted, and this action
is remanded to the Commissioner for further evaluation under sentence four of 42 U.S.C.
§ 405(g).

                                              J. Michelle Childs
                                              United States District Judge

March 3, 2020
Columbia, South Carolina




                                          2
